Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2018

                                       No. 04-18-00474-CR

                                      Raymond DANIELS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3242
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER

       The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” On July 16, 2018, we ordered Appellant to
cause an amended trial court certification to be filed in this court by August 15, 2018, or we
would dismiss this appeal. See TEX. R. APP. P. 25.2(d). We suspended the other appellate
deadlines pending further order of this court.
       On July 24, 2018, Appellant filed a motion to permit filing of the reporter’s record. The
motion states the court reporter’s “record has not been filed because of the order suspending
appellate deadlines.”
        Our July 16, 2018 order suspending the appellate timetable is not a stay of all
proceedings; it does not prohibit a party from filing documents in the appeal. Instead, it
temporarily relieves the parties, the district clerk, and the court reporter from the requirement to
file documents that would otherwise be due under the appellate timetable.
        Appellant’s motion is GRANTED IN PART. We ORDER the court reporter to file the
reporter’s record for the May 18, 2018 plea hearing within TEN DAYS of the date of this order.
In accordance with our July 16, 2018 order, the amended trial court certification, or a motion to
dismiss this appeal, is due on August 15, 2018.

       All other appellate deadlines remain SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court